Order entered March 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01512-CV

                                 JONAS MORRIS, Appellant

                                               V.

                              EYOANWAY MORRIS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV18-00700-V

                                           ORDER
       The reporter’s record is overdue. On February 7, 2019, the court reporter notified the

Court by letter that appellant had neither requested nor paid for a reporter’s record. On the same

date, we sent appellant a letter instructing him to file, within ten days, notice that he has

requested preparation of the reporter’s record and written verification that he has paid or made

arrangements to pay the reporter’s fee or written documentation that he has been found entitled

to proceed without payment of costs. We cautioned appellant that failure to comply may result

in an order that the appeal being submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       On February 21, 2019, the Court received a letter from appellant stating that he contacted

the court reporter who told him the fee for preparation of the reporter’s record was $400.
Appellant states that he cannot afford to pay the $400 fee. Appellant has not provided written

documentation demonstrating that he has been found entitled to proceed without payment of

costs. Accordingly, we ORDER the appeal be submitted without the reporter’s record. See id.

       Appellant shall file his brief by April 12, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE